DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
                                      Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 3/12/2020, 03/02/2021 and 04/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                                                                         

                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sato (JP2001-090990) in view of Itoh (US 5,181,392).
In regards to claim 1, Sato discloses an air conditioner (20, a dehumidifier air conditioner; Figs. 1 and 3; refer to par. 4) comprising: a casing (24); and a blower (25) and a refrigerant circuit (refrigeration cycle; refer to par. 7) disposed in the casing (refer to par. 22), wherein the blower is configured to blow air, the refrigerant circuit has a compressor (27), a condenser (21/22), a decompressor (32, capillary tube is being considered as decompressor since it reduces the refrigerant pressure coming out of condenser; refer to par. 25), and 
          an evaporator (23) and is configured to circulate refrigerant in order of the compressor, the condenser, the decompressor, and the evaporator, the condenser has a first heat transfer tube (pipe 29 of condenser 21/22; Figs. 1 and 3) through which the refrigerant flows and which has a first outside diameter (outside diameter of pipe 29 of condenser), the evaporator (23) has a second heat transfer tube (pipe 29 of evaporator 23; Figs. 1 and 3) through which the refrigerant flows and which has a second outside diameter (outside diameter of pipe 29 of evaporator), the evaporator (23) is disposed windward of the condenser (as can be seen in Figs. 1 and 3; also par. 2).
         Sato fails to explicitly teach the first outside diameter of the first heat transfer tube of the condenser is smaller than the second outside diameter of the second heat transfer tube of the evaporator.  
         Itoh teaches a dehumidifier air conditioner cycle (refer to Figs. 12 and 30) wherein the first outside diameter of the first heat transfer tube (3b) of the condenser (1b, downstream-side heat exchanger) is smaller than the second outside diameter of the (3a) of the evaporator (1a, upstream-side heat exchanger), (refer to col.5, lines 51-54; also col.10, lines 16-22).
          It would have been obvious to one having ordinary skill in the before the effective filing dates of the claimed invention to have modified the air conditioner of Sato such that the first outside diameter of the first heat transfer tube of the condenser to be smaller than the second outside diameter of the second heat transfer tube of the evaporator as taught by Itoh in order to adjust heat exchanging capacity of the heat exchanger (refer to col. 4, lines 47-52 of Itoh).
In regards to claim 5, Sato as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein the refrigerant is a hydrocarbon-based flammable refrigerant, and a capacity of the condenser to a capacity of the evaporator is 100% or less.  
        Itoh teaches a dehumidifier air conditioner heat exchanger (refer to Fig. 7) wherein the refrigerant is a hydrocarbon-based flammable refrigerant (refer to col. 6, lines 19-24, wherein a non-azeotropic mixture refrigerant which is known as hydrocarbon-based flammable refrigerant), and a capacity (size) of the condenser (1b) to a capacity (size) of the evaporator (1a) is 100% or less (as can be seen from Figs. 7 and 30 that the capacity or size of condenser to a capacity of the evaporator is less than 50% or proportion of 1:2; also, col.5, lines 12-15).  
           It would have been obvious to one having ordinary skill in the before the effective filing dates of the claimed invention to have modified the air conditioner of Sato such that the refrigerant to be a hydrocarbon-based flammable refrigerant as taught by Itoh in  maintain the refrigerant in the state of the superheated-vapor phase (refer to col. 6, lines 31-32 of Itoh).
      It would also have been obvious to one having ordinary skill in the before the effective filing dates of the claimed invention to have modified the air conditioner of Sato such that a capacity of the condenser to a capacity of the evaporator to be 100% or less as taught by Itoh in order to improve the over-all heat transfer coefficient (refer to col.4, lines 50-58 of Itoh).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sato (JP2001-090990) in view of Itoh (US 5,181,392), further in view of KANNO et al. (US 2016/0298914).
In regards to claim 2, Sato as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein a material for the condenser has a pitting potential higher than a pitting potential of a material for the evaporator.  
        KANNO discloses heat exchanger with wherein a material for section of heat exchanger has a pitting potential higher than that of another section of the heat exchanger (refer to pars. 11 and 124).
         It would have been obvious to one having ordinary skill in the before the effective filing dates of the claimed invention to have modified the modified air conditioner of Sato such that a material for the condenser to have a pitting potential higher than a pitting potential of a material for the evaporator in view of the teachings of KANNO in order to (refer to par. 11 of KANNO).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sato (JP2001-090990) in view of Itoh (US 5,181,392), further in view of HIGASHIIUE et al. (WO 2015/059832) using family member (US 2016/0245589) for translation and citation. 
In regards to claim 3, Sato as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein the second heat transfer tube of the evaporator is a circular tube, the first heat transfer tube of the condenser is a flat tube, and the first heat transfer tube has a cross-section that extends in a direction in which the evaporator and the condenser are aligned.  
         HIGASHIIUE teaches a refrigeration cycle apparatus including a first and second heat exchangers (101, 102; Fig, 2) wherein the second heat transfer tube (104) of the second heat exchanger is a circular tube (refer to par. 33), the first heat transfer tube (103) of the first heat exchanger is a flat tube (refer to par. 33), and the first heat transfer tube (103) has a cross-section that extends in a direction in which the second heat exchanger and the first heat exchanger are aligned (as can be seen in Fig. 2).
          It would have been obvious to one having ordinary skill in the before the effective filing dates of the claimed invention to have modified the modified air conditioner of Sato such that the second heat transfer tube of the evaporator to be a circular tube, the first heat transfer tube of the condenser to be a flat tube, such that the first heat transfer tube has a cross-section that extends in a direction in which the evaporator and the (refer to par. 4 of HIGASHIIUE).
In regards to claim 4, Sato as modified meets the claim limitations as disclosed above in the rejection of claim 3, but fails to explicitly teach wherein the first heat transfer tube of the condenser is disposed in a region which is less occupied by the second heat transfer tube of the evaporator in the direction in which the evaporator and the condenser are aligned.
         Further, HIGASHIIUE teaches wherein the first heat transfer tube (103; Fig. 2 of HIGASHIIUE) of the condenser (corresponding to first heat exchanger 101) is disposed in a region which is less occupied (less volume) by the second heat transfer tube (104; Fig. 2) of the evaporator (corresponding to second heat exchanger 102) in the direction in which the evaporator and the condenser are aligned (refer to abstract of HIGASHIIUE, wherein a sum of flow path volume of first heat-transfer tubes of the first heat exchanger is smaller than a sum of flow path volume of second heat-transfer tubes of the second heat exchanger).  
         It would have been obvious to one having ordinary skill in the before the effective filing dates of the claimed invention to have modified the modified air conditioner of Sato such that the first heat transfer tube of the condenser to be disposed in a region which is less occupied by the second heat transfer tube of the evaporator in the direction in which the evaporator and the condenser are aligned as taught by HIGASHIIUE in order to reduce the amount of stagnating refrigerant (refer to par. 3 of HIGASHIIUE).

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sato (JP2001-090990, see attached translation) in view of Itoh (US 5,181,392), further in view of Yamazaki (JP2003-240266, see attached translation).
In regards to claim 6, Sato as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein each of the condenser and the evaporator has an area larger than an area of a suction port of the blower.  
        Yamazaki discloses dehumidifier air conditioner (refer to Figs. 1 and 5) wherein each of the condenser (13) and the evaporator (12) has an area (refer to Figs. 1 and 5 for the rectangular area of condenser 13 and evaporator 13) larger than an area (an area of ventilation hole 3a) of a suction port (3a, ventilation hole) of the blower (14), (as can be seen in Figs. 1 and 5).
        It would have been obvious to one having ordinary skill in the before the effective filing dates of the claimed invention to have modified the modified air conditioner of Sato such that each of the condenser and the evaporator to have an area larger than an area of a suction port of the blower as taught by Yamazaki in order to improve the dehumidifying ability (refer to par. 5 of Yamazaki).
In regards to claim 7, Sato as modified meets the claim limitations as disclosed above in the rejection of claim 6, but fails to explicitly disclose wherein a clearance is provided between the condenser and the suction port of the blower.  
        Yamazaki further discloses wherein a clearance (refer to Figs. 1 and 5 for clearance between condenser and the suction port) is provided between the condenser (13) and the suction port (3a, ventilation hole) of the blower (14), (as can be seen in Figs. 1 and 5).
 (refer to par. 5 of Yamazaki).
In regards to claim 8, Sato as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose comprising a drain pan disposed below the condenser, wherein a clearance is provided between the condenser and the drain pan.
        Yamazaki further comprising a drain pan (16, 30) disposed below the condenser (13), wherein a clearance is provided between the condenser (13) and the drain pan (16, 30), (as can be seen in Figs. 1 and 5).
         It would have been obvious to one having ordinary skill in the before the effective filing dates of the claimed invention to have modified the modified air conditioner of Sato to include a drain pan that is disposed below the condenser, and having a clearance is provided between the condenser and the drain pan as taught by Yamazaki in order to collect the condensate water from the heat exchanger (refer to par. 1 of Yamazaki).                                                              
                                             
                                               Response to arguments
          Applicant's arguments filed on 4/26/2021 have been fully considered but they are not persuasive.  
         Applicant argued on page 6 that: it is never obvious to one of ordinary skill in the art to reach the feature "the first outside diameter of the first heat transfer tube of the 
In response: it is noted that Sato teaches all the limitation of claim 1 except “the first outside diameter of the first heat transfer tube of the condenser is smaller than the second outside diameter of the second heat transfer tube of the evaporator”. Itoh teaches the first outside diameter of the first heat transfer tube 3b of the condenser 1b is smaller than the second outside diameter 3a of the second heat transfer tube 3a of the evaporator 1a (refer to col.5, lines 51-54) since heat exchanger 1b can function as condenser and heat exchanger 1a can function as an evaporator (refer to col.10, lines 16-22). The motivation for having change in size of the heat exchanger, i.e. increasing or decreasing the heat exchanger size, including the diameter of the exchanger tubes to adjust the quantity of heat on the air upstream or downstream side, thus improves the overall heat transfer coefficient and therefore a primafacie case of obviousness is established. 
Applicant further argued on page 7 that Sato related to an air conditioner, not a humidifier. 
In response: it is noted that an air conditioner and a humidifier has similar function and analogues to each other. For example, Sato’s apparatus can cool and dehumidify air (refer to par. 4 of Sato). Also Itoh’s apparatus can cool and dehumidify air (refer to . 

                                                     Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763